UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6175


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JOHN KANIOS,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-hc-02188-BR)


Submitted:   November 20, 2015            Decided:   December 8, 2015


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Diana H. Pereira,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Jennifer D. Dannels, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Kanios appeals the district court’s order committing

him to the custody of the Attorney General in accordance with

18 U.S.C. § 4246(d) (2012).               We affirm.

      A person may be committed under § 4246 “[i]f, after [a]

hearing,        the   [district]       court     finds     by   clear    and    convincing

evidence that the person is presently suffering from a mental

disease or defect as a result of which his release would create

a substantial risk of bodily injury to another person or serious

damage     to    property       of    another.”       18    U.S.C.      § 4246(d).        The

district        court’s    finding      that    the     Government      has    established

dangerousness under § 4246 by clear and convincing evidence will

not   be   overturned          on    appeal    unless    it     is   clearly    erroneous.

United States v. LeClair, 338 F.3d 882, 885 (8th Cir. 2003);

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).

      Dr. Maureen Reardon — a staff psychiatrist at the Federal

Medical     Center        in    Butner,       North   Carolina       (“FMC     Butner”)     —

evaluated Kanios and issued a report.                      She concluded that Kanios

suffers from schizophrenia and that his mental illness is such

that his release would pose a substantial risk of bodily injury

to another person or serious damage to the property of another.

Dr. Reardon based her opinion on several observations:                             Kanios’

symptoms included “prominent paranoia, behavioral disturbances

(e.g., aggression, social withdrawal), probable hallucinations,

                                                2
mild       thought       disorder,       and     mood       disturbances,            to    include

expressions of overt hostility,” (J.A. 58); * Kanios’ past history

of     violence         included        two    incidents       of     domestic            violence,

damaging            property,     and    aggravated          burglary;         Kanios      had     an

extensive history with firearms; and Kanios did not have any

support from family or friends.                      Independent evaluator Dr. Logan

Graddy          likewise     concluded,         after        interviewing            Kanios       and

reviewing             relevant      records,          that      Kanios          suffers          from

schizophrenia and presented several risk factors associated with

an increased risk of future violence.

       At       a    hearing,      Dr.    Reardon      testified          as    an    expert       in

forensic psychology.               She testified regarding the nature of the

underlying            charges     against      Kanios,        the    reasons         behind       her

diagnosis, and Kanios’ mental health history, criminal history,

and institutional adjustment.                        Finally, Dr. Reardon testified

that       an    FMC     Butner    risk-assessment            panel       concurred         in    her

opinion that Kanios represented a substantial risk of bodily

injury to another and destruction to the property of another if

released into the community.                    Based on this testimony and the

expert      reports        prepared      by    Dr.    Reardon       and    Dr.       Graddy,      the

district         court     found    by    clear       and    convincing         evidence         that

Kanios satisfied the criteria for commitment under § 4246(d).

       *   “J.A.” refers to the joint appendix filed by the parties.



                                                3
       Kanios argues on appeal that his substantial dangerousness

was not established by clear and convincing evidence because he

had not received any incident reports at FMC Butner and that the

experts’ conclusions were based on conjecture and speculation.

As Kanios acknowledges, overt acts of violence are not required

to prove substantial dangerousness in a § 4246(d) case.                           United

States     v.    Williams,     299 F.3d 673,   677    (8th      Cir.     2002).

Additionally, “a finding of ‘substantial risk’ under [§] 4246

may be based on any activity that evinces a genuine possibility

of   future     harm   to    persons    or       property.”      United     States      v.

Sahhar, 917 F.2d 1197, 1207 (9th Cir. 1990).

       We conclude that the district court did not clearly err in

its determination that Kanios suffers from a mental disease as a

result of which his release would create a substantial risk of

bodily injury to another or serious damage to the property of

another.        Kanios   has   a   long      history     of    engaging    in     violent

conduct, a propensity to possess firearms, symptoms of paranoia,

and is known to make threats.                See Williams, 299 F.3d at 677-78

(affirming commitment decision under § 4246 where defendant had

minimal history of violence and problem-free incarceration but

also   had      underlying     convictions         evincing     potential        risk   of

danger, harbored vengeful intentions toward certain individuals,

and had periods of incarceration marked by episodes of “bizarre,

defiant and explosive” behavior).                  And while Kanios attacks Dr.

                                             4
Reardon’s     report    as   speculative,       it      was      supported       by    Dr.

Graddy’s      independent        conclusions,           relied       on       specific

observations     of    Kanios’      behavior,     and      included       a   detailed

analysis of Kanios’ mental health and criminal history.

     Accordingly,       we   affirm    the   district         court’s     order.        We

dispense    with      oral   argument    because          the    facts     and        legal

contentions    are     adequately     presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        5